Citation Nr: 0901201	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  03-28 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for bronchial asthma, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to February 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim of entitlement to a rating in excess of 30 
percent for bronchial asthma.  The Board remanded the claim 
for additional development in May 2006 and October 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran contends that he is entitled to a rating higher 
than 30 percent for his bronchial asthma.  He argues, in 
part, that he experiences frequent exacerbations of asthma 
that require emergency medical care.  While he is unsure of 
the type of medication that is prescribed to him when he 
experiences these exacerbations, he argues that because he 
could be prescribed corticosteroids, he is entitled to a 
higher rating.  Alternatively, he argues that the frequency 
with which he must seek medical attention for his asthma 
warrants a higher rating.

The record reflects that since April 1990, the veteran 
primarily has been followed by a private pulmonologist.  On 
VA examination in July 2008, the veteran stated that he 
predominantly sought private medical attention for his 
asthma, and that on numerous occasions in the past year he 
had experienced exacerbations requiring emergency medical 
treatment which had included the prescription of medication 
taken both orally and by injection.  Records dated from 
October 2000 to June 2002 have been obtained from the 
veteran's pulmonologist.  Records dated since June 2002, 
however, remain outstanding.  As these records would be of 
assistance in determining the types of medication prescribed 
to the veteran and the frequency with which he seeks medical 
attention for exacerbations of asthma, they are relevant and 
should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records from Luis Velez 
Quinones, M.D., pertaining to treatment 
for bronchial asthma dated from June 
2002 to the present.  All attempts to 
secure those records must be documented 
in the claims folder.

2.  Then, readjudicate the veteran's 
claim for an increased rating, to 
include whether referral for an 
extraschedular rating is warranted.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response, then return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

